Case 1:19-cv-01009-CG-MU Document 16 Filed 05/14/20 Page 1 of 1           PageID #: 35




                IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

 COREY L. DIAMOND,                         )
                                           )
       Plaintiff,                          )
                                           )
 vs.                                       )   CIVIL ACTION 19-1009-CG-MU
                                           )
 MOBILE, AL SCHOOL BOARD,                  )
                                           )
       Defendant.                          )

                                       ORDER

       After due and proper consideration of all portions of this file deemed relevant

to the issues raised, and there having been no objections filed, the Report and

Recommendation of the Magistrate Judge made under 28 U.S.C. § 636(b)(1)(B) is

ADOPTED as the opinion of this Court. It is ORDERED that Plaintiff’s

Complaint be and is hereby DISMISSED without prejudice.

       DONE and ORDERED this 14th day of May, 2020.


                                  /s/ Callie V. S. Granade
                                  SENIOR UNITED STATES DISTRICT JUDGE
